Citation Nr: 1534676	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  10-00 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served from April 1980 until his retirement from active duty in May 2000.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran's claim was remanded by the Board in December 2013.  The December 2013 Board decision denied the Veteran's claim for special home adaptation grant.


FINDING OF FACT

Due to his service-connected low back disability, cervical spine disability and radiculopathy of the lower extremities, the Veteran requires the aid of a cane, walker, scooter, or wheelchair to ambulate.


CONCLUSION OF LAW

The criteria for a certificate of eligibility for specially adapted housing are met.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The Veteran essentially argues that his service-connected disabilities combine to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, and thus qualify him for a certificate of eligibility for specially adapted housing.

The Veteran's service-connected disabilities are degenerative disc disease of the lumbar spine, rated 40 percent; degenerative disc disease of the cervical spine, rated 20 percent; radiculopathy of the left lower extremity, rated 10 percent; radiculopathy of the right lower extremity, rated 10 percent; tinnitus, rated 10 percent; bilateral hearing loss, rated at zero percent; residuals of a fracture of the nose, rated zero percent; chronic rhinitis, rated zero percent; and temporomandibular joint dysfunction, rated zero percent.  He has been awarded a total disability rating based on individual unemployability (TDIU).

A February 2009 private treatment record notes that the Veteran was using a walker, that he had gotten worse and worse, and that he had almost no mobility.  An April 2009 private record notes that the Veteran used a cane and that he had a difficult time getting up and down.

A May 2009 VA treatment record notes that the Veteran had leg weakness from back problems and that he used a cane, a walker, and a power scooter.

On his December 2009 substantive appeal the Veteran asserted that his back spasms made his legs draw up and hurt all the time.  He stated that he used a cane to move around and that he fell frequently, even when using the cane.  He reported that VA had given him a scooter and a walker.    

The Veteran arrived at his August 2013 hearing in a wheelchair and he had a cane with him.  The Veteran testified at his hearing that he could not get up and ambulate without the aid of a cane or walker.  He stated that he needs his home modified so that he can use a wheelchair and a scooter inside his house.  He said that he needs ramps built so that he can get his scooter into the house.  

On VA examination in March 2015 the examiner noted that the Veteran used a rolling walker constantly due to his back condition.  He stated that the Veteran was capable of ambulating with a rolling walker, but that back and leg pain made it difficult for him to get around.  The VA examiner also stated that the Veteran's mobility would likely improve if he was able to use a wheelchair within his home.  

Specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) The loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809(b).

The phrase 'preclude locomotion' is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c). 

During the course of this claim, VA regulations for specially adapted housing and special home adaptation grants were revised.  Effective October 25, 2010, 38 C.F.R. § 3.809 was amended to include provisions (5) and (6) above.  See 75 Fed. Reg. 57,861 -57,862 (Sept. 23, 2010); 38 C.F.R. § 3.809(a), (b).  As these provisions are not pertinent to the Veteran's specific disabilities, a discussion of the various effective dates governing the amended provisions is not necessary. 

Here, the Veteran is assigned a TDIU, effective July 5, 2006.  A veteran's receipt of a TDIU satisfies the prerequisite of a permanent and total rating for purposes of receipt of Chapter 11 compensation benefits, including as to eligibility for financial assistance in the acquisition of specially adapted housing.  See VAOPGCPREC 94-90.  Thus, even though he does not have a single disability that is rated as 100 percent disabling, the Veteran is determined to satisfy the requirement of a permanent and total service-connected disability.

After a review of all of the evidence, the Board finds that the evidence shows that the Veteran has lost the use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, is in relative equipoise with the evidence in favor of such a finding.  As set out above, the regulations do not require the actual loss of use of both legs in order to obtain a certificate of eligibility for specially adapted housing.  They essentially require that braces, crutches, canes, or a wheelchair, are necessary.  As outlined above, the Veteran has the need to use of cane and walker, and, more recently, wheelchair and scooter, to ambulate as a result of his service-connected back and lower extremity disabilities.   

Thus, the regulatory definition of "preclude locomotion" has been met in this case in that the Veteran has a need "for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible."  See 38 C.F.R. § 3.809(d).


ORDER

A certificate of eligibility for specially adapted housing is granted.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


